Citation Nr: 0929958	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  07-19 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.  

2.  Entitlement to an effective date earlier than February 
15, 2007, for the award of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to 
December 1974 and from December 1990 to May 1991, with 
additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from November 2005 and April 2007 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the Veteran's claim for service connection for a 
left hip disability and granted service connection and 
assigned a 10 percent disability rating for tinnitus, 
effective February 15, 2007.  The Veteran testified before 
the Board in June 2008.  


FINDINGS OF FACT

1.  The Veteran's left hip disability is unrelated to his 
first period of service or National Guard service or to any 
incident therein.  The Veteran's left hip disability 
pre-existed his second period of service, and did not 
permanently increase in severity during his second period of 
service.  

2.  The Veteran did not file a claim for entitlement to 
service connection for tinnitus within one year after 
separation from service.  He was diagnosed with tinnitus 
which was found to be due to his service at a VA examination 
on February 15, 2007.  There is no informal or formal claim, 
or written intent to file a claim for service connection for 
tinnitus, prior to February 15, 2007.  




CONCLUSIONS OF LAW

1.  The Veteran's left hip disability was not incurred in or 
aggravated by service and is not otherwise related to any 
periods of active duty, inactive duty training, or active 
duty for training.  38 U.S.C.A. §§ 1110, 1131, 1132, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 
3.309 (2008).

2.  The criteria for an effective date earlier than February 
15, 2007, for the award of service connection for tinnitus 
have not been met.  38 U.S.C.A. §§ 1101, 5103, 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).    

A disease considered by medical authorities to be of familial 
(or hereditary) origin by its very nature preexists military 
service.  However, service connection for congenital, 
developmental, or familial diseases can be granted if 
manifestations of the disease in service constitute 
aggravation of the condition.  38 C.F.R. §§ 3.303, 3.304, 
3.310; VAOPGCPREC 82-90 (July 18, 1990); 56 Fed. Reg. 45711 
(1990).   

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398 
(1995) (presumption of aggravation created by § 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228 (1991).  A mere transient 
flare-up during service of a preexisting disorder does not, 
in the absence of evidence of a worsening of the underlying 
condition, constitute aggravation of the disorder.  In 
addition, the usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment will not be 
considered service-connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  

Service medical records are negative for any complaints of or 
treatment for a left hip disability.  Medical records dated 
in May 1990 and December 1993 show that the Veteran 
complained of arthritis in the left hip.  An x-ray revealed 
narrowing of the superior lateral portion of the left hip 
with mild arthritic spurring about the superior lateral 
portion of the left acetabulum and the inferior medial 
portion of the left acetabulum.  There was moderate spurring 
off the inferior portions of the femoral head medially and 
laterally.  In February 1994, the Veteran was assigned to 
limited duty for his arthritis of the left hip.  

An August 2004 private medical report showed that the Veteran 
was treated for degenerative arthritis of the left hip joint.  

On VA examination in September 2005, the Veteran reported 
that he first experienced pain in the left hip area in 1988.  
He stated that it was initially intermittent but quickly 
became constant.  He complained of stiffness and worsening 
pain with prolonged sitting and riding in a car.  He stated 
that certain movements caused sharp pain, but there was a 
dull constant ache that was present at all times.  He 
reported being unable to stoop or squat due to the pain.  He 
denied radiation of pain.  The Veteran reported that flare-
ups occurred two or three times a year and lasted one to two 
days.  The examiner was unable to estimate limitation of 
function during a flare-up without resorting to undue 
speculation.  Examination revealed a pronounced limp.  The 
range of motion in the Veteran's left hip was limited by pain 
after repetitive motion on all ranges of motion.  There was 
no evidence of muscle atrophy or abnormalities of the lower 
extremities except for a mild hallux valgus.  The examiner 
diagnosed the Veteran with degenerative arthritis of the left 
hip.

The Veteran testified before a Decision Review Officer and 
before the Board in December 2006 and June 2008, 
respectively.  Testimony revealed that the Veteran first 
noticed that he had a hip problem around 1990 during his 
service in the National Guard when he started to experience a 
sharp pain in his lower left buttock.  He testified that he 
was diagnosed with degenerative arthritis of the left hip at 
the time.  He reported that his arthritis worsened when he 
was activated to Operation Desert Shield because he began to 
walk with a pronounced limp.  He stated that his left leg was 
currently shorter, weaker, and smaller than his right leg, 
and that he suffered from constant mild pain that worsened 
with weather changes.  He also testified that he had received 
a total hip replacement earlier in the year and that he used 
a cane to assist him in walking.  He asserted that his 
arthritis was the result of working long hours in tanks 
during service.  

At a February 2007 VA examination, the Veteran stated that he 
developed hip pain around 1990 when he was in the National 
Guard in a tank unit.  He complained that his hip pain had 
gradually worsened and that he was sometimes in constant 
pain.  He reported that his hip pain increased with walking 
and standing.  Examination revealed the Veteran to be walking 
with a marked antalgic limp on the left side.  Range of 
motion testing produced pain at the endpoint of all ranges of 
motion that was accompanied by facial grimacing in all ranges 
of motion.  The examiner noted that the Veteran could have 
further limitations in range of motion during a flare-up but 
stated that he was unable to estimate additional loss without 
resorting to mere speculation.  X-rays of the left hip showed 
severe degenerative arthritis that appeared to be end-stage 
type with bone-on-bone articulation in the hip joint.  There 
was also slight flattening of the femoral head.  The examiner 
reviewed the entire claims file and diagnosed the Veteran 
with severe degenerative arthritis of the left hip.  The 
examiner opined that the Veteran's left hip arthritis was 
most likely due to avascular necrosis of the hip.  The 
examiner noted that the Veteran had reported drinking rather 
heavily in the 1970s and stated that this could have been the 
cause of the avascular necrosis.  The examiner explained that 
although there was no way to know for sure what caused the 
avascular necrosis without resorting to speculation, 
avascular necrosis was not usually associated with riding in 
tanks.  The examiner asserted that he knew of no connection 
between riding in tanks and arthritis of the hip or avascular 
necrosis of the hip.  The examiner also stated that if 
avascular necrosis were associated with riding in tanks, then 
there would be a lot more Veterans who rode in tanks that 
suffered from arthritis in the hips.  The examiner 
additionally opined that there was no evidence to support 
that the Veteran's arthritis was aggravated by his subsequent 
military duties.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Regarding the Veteran's first period of service from February 
1972 to December 1974, the Board finds that the Veteran's 
left hip disability is not related to that period of service.  
The Board finds that the February 2007 VA medical opinion 
finding no nexus between the Veteran's left hip disability 
and his period of service is probative and persuasive based 
on the examiner's comprehensive review of the claims file, 
thorough and detailed examination of the Veteran, and 
adequate rationale.  Additionally, there is no contrary 
competent opinion of record and no complaint, treatment, or 
diagnosis of any left hip disability is seen during that 
period of service, nor is any arthritis shown within one year 
following separation from that period of service.   

With respect to the Veteran's second period of service from 
December 1990 to May 1991, the evidence shows that the 
Veteran had a diagnosis of degenerative arthritis of the left 
hip in May 1990, which was seven months prior to enlistment 
into that period of service.  The Board therefore finds that 
the Veteran's left hip disability clearly and unmistakably 
existed prior to that period of service.  The pertinent 
question is thus whether his left hip disability was 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  The Board finds that the February 2007 VA medical 
opinion finding that the Veteran's pre-existing left hip 
arthritis was not aggravated by his subsequent military 
duties is probative and persuasive based on the examiner's 
comprehensive review of the claims file, thorough and 
detailed examination of the Veteran, and adequate rationale.  
Additionally, there is no contrary competent opinion of 
record.  The evidence does not show that the Veteran 
underwent any increase in disability during his second period 
of active duty.  Therefore, the presumption of aggravation 
does not attach.

The Board acknowledges that the Veteran also had 22 years of 
service with the Army National Guard until December 2000.  
The Board notes that while some of that service may have 
occurred prior to the Veteran's second period of active duty, 
no acute injury of the left hip is shown.  Furthermore, there 
is no evidence to show that the left hip disability was 
aggravated by the Veteran's subsequent military duties.  
There is merely evidence of a left hip condition that already 
existed.  The Board finds that the February 2007 VA medical 
opinion finding that the Veteran's left hip disability was 
not related to his military service is probative and 
persuasive based on the examiner's comprehensive review of 
the claims file, thorough and detailed examination of the 
Veteran, and adequate rationale.  Additionally, there is no 
contrary competent opinion of record.

The Board finds that the weight of the evidence of record in 
this case shows clearly and unmistakably that the Veteran's 
left hip disability pre-existed his second period of service 
and was not permanently worsened, or aggravated, during 
service.  The Board further finds that the weight of the 
evidence is against a finding that any relationship exists 
between the Veteran's other periods of active service and his 
current left hip disability.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, the evidence does not support a finding of a 
medical nexus between military service and the Veteran's left 
hip disability.  The evidence also does not support a finding 
that the Veteran's pre-existing left hip disability was 
aggravated during his second period of active service.  The 
Board finds that the evidence of record weighs against such a 
finding.  Thus, the Board finds that service connection for a 
left hip disability is not warranted.  

The Board has considered the Veteran's claim that he has a 
left hip disability related to his service.  However, as a 
layperson, the Veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
Therefore, the Veteran can testify to that which he is 
competent to observe, such as pain in the left hip, but he is 
not competent to provide a medical diagnosis for any left hip 
disability or to relate any left hip disability medically to 
his service.

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's left hip disability 
was not incurred in or aggravated in his first period of 
service and did not manifest to a compensable degree within 
one year following separation from that service.  The weight 
of the credible evidence also demonstrates that the Veteran's 
left hip disability clearly and unmistakably pre-existed his 
second period of service and was not aggravated therein, and 
that his current left hip disability is otherwise unrelated 
to any of his other periods of active service or to any 
incident therein.  As the preponderance of the evidence is 
against the Veteran's claim for service connection for a left 
hip disability, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   
 
Earlier Effective Date 

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 
2002); 38 C.F.R. § 3.400(b) (2008).    

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2008).    

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2008); Norris v. West, 12 Vet. 
App. 413 (1999).   

The Veteran did not file any claim for service connection for 
tinnitus within one year after his separation from active 
service in May 1991, nor did he file any such claim within 
one year after his separation from National Guard duty in 
December 2000.  Where a claim has not been filed within one 
year after the date of separation from service, the effective 
date of service connection is the date of the receipt of the 
claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b).  Here, the Veteran's records 
demonstrate that he did not ever file a formal claim for 
service connection for tinnitus.  He reported having 
bilateral recurrent tinnitus at a September 2005 VA 
examination, but the examiner found that the tinnitus was not 
likely the result of military noise exposure.  At a VA 
examination on February 15, 2007, the Veteran complained of 
experiencing tinnitus about once a month in both ears.  He 
reported that it had started around 1994.  The examiner found 
that the Veteran had bilateral hearing loss that was due to 
or caused by military noise exposure.  The examiner 
additionally opined that the Veteran's tinnitus was at least 
as likely as not due to or caused by the hearing loss.  Thus, 
the only applicable date is the date entitlement arose for 
service connection for tinnitus.  However, it is significant 
that while the disability in this case may have existed for 
many years, a claim must be filed in order for any type of 
benefit to be paid.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 
1998).   

With regard to whether an informal or formal claim, or 
written intent to file a claim for service connection for 
tinnitus, was filed prior to February 15, 2007, the Board 
finds no evidence of there being such a claim.  The evidence 
shows that although the Veteran had filed a claim for service 
connection for hearing loss on May 5, 2004, he did not file a 
formal claim for service connection for tinnitus at that 
time, nor did he complain that he was suffering from ringing 
in the ears.  The Veteran contends that his tinnitus is 
related to his hearing loss and that his claim for service 
connection for hearing loss should therefore be considered as 
a claim for service connection for tinnitus.  However, the 
medical evidence shows that the Veteran carries a diagnosis 
of hearing loss separate from his tinnitus diagnosis, and 
therefore, his claim for service connection for hearing loss 
cannot be viewed as an intent to file a claim for service 
connection for tinnitus.  Furthermore, although tinnitus was 
diagnosed at a VA examination in September 2005, that 
tinnitus was not shown to be due to the Veteran's service, so 
entitlement to service connection for tinnitus was not shown 
at that time.  In this case, the only date that could serve 
as a basis for the award of service connection for tinnitus 
is the date that it was factually ascertainable that the 
Veteran's tinnitus was related to his period of service.  
That date was February 15, 2007, the date of the VA 
examination which diagnosed tinnitus and related that 
tinnitus to the Veteran's service.  There is no legal 
entitlement to an earlier effective date.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the claim for an earlier effective date and that claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2004 and September 
2007; rating decisions in November 2005 and April 2007; and a 
statement of the case in April 2007.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the December 2007 statement of the case and 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

Service connection for a left hip disability is denied.  

An effective date earlier than February 15, 2007, for the 
award of service connection for tinnitus is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


